COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Joan Gottlieb Mendell, Individually and in Her Capacity as
                            Trustee of the MK Trust No. 2 v. Laurence Scott and Rachel
                            Chaput
Appellate case number:      01-20-00578-CV
Trial court case number:    475348
Trial court:                Probate Court No. 1 of Harris County

       On July 22, 2021, appellant, Joan Gottlieb Mendell, individually and in her capacity
as Trustee of the MK Trust No. 2, filed a Motion to Review Supersedeas Bond. In her
motion, appellant contends that the trial court abused its discretion in entering its
supersedeas order, and requests that this Court “reverse the [s]upersedeas [o]rder in part,”
and grant other relief requested in the motion. Alternatively, appellant requests that we
remand the case to allow “the trial court to conduct further proceedings as this Court deems
necessary.”
       Appellant’s motion includes a certificate of conference stating that the relief
requested in the motion is opposed by appellees, Laurence Scott and Rachel Chaput. See
TEX. R. APP. P. 10.1(a)(5), 10.3. Accordingly, we request appellees to file a response to
appellant’s Motion to Review Supersedeas Bond. Appellees’ response, if any, is due
within fifteen (15) days of the date of this order.
        In connection with her motion to review supersedeas bond, on July 23, 2021,
appellant also filed an Emergency Motion for Temporary Relief. In her emergency motion
for relief, appellant requests that we stay enforcement of the trial court’s “July 20, 2021
Order Setting Amount and Type of Security to Suspend Enforcement of the Permanent
Injunction” and the trial court’s “Order Granting Modified Permanent Injunction Pursuant
to Texas Trust Code § 114.008” pending our review of her Motion to Review Supersedeas
Bond.
       Appellant’s Emergency Motion for Temporary Relief is granted. We stay the
execution or enforcement of the trial court orders referenced above pending this Court’s
review of appellant’s Motion to Review Supersedeas Bond, specifically to the extent the
trial court orders require appellant to post a supersedeas bond in the amount of $435,666.46
to supersede paragraphs (i) and (v) of the Modified Permanent Injunction and further stay
the enforcement or execution of paragraphs (i) and (v) of the Modified Permanent
Injunction. This stay remains in effect pending this Court’s review of appellant’s Motion
to Review Supersedeas Bond, or further order of this Court.
       It is so ORDERED.

Judge’s signature: _/s/Amparo Guerra       ______________________________________
                 Acting individually

Date: July 26, 2021